United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Y., Appellant
and
DEPARTMENT OF THE AIR FORCE, SPACE
& MISSILE SYSTEMS CENTER,
LOS ANGELES AIR FORCE BASE, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Toby Rubenstein, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1108
Issued: November 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2020 appellant, through her representative, filed a timely appeal from a
November 8, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On May 16, 2016 appellant, then a 59-year-old logistics management specialist, filed an
occupational disease claim (Form CA-2) alleging that, due to factors of her federal employment,
she sustained emotional conditions, including major depressive disorder (recurrent, severe
episodes), headaches, nervous stomach, extreme fatigue, and neck/shoulder tenseness. She alleged
that M.E., her immediate supervisor, told her that R.L., a manager, was not taking his
recommendations for managing the Sonalysts contract, and that M.E. stated that he hated putting
appellant “in the middle.” Appellant asserted that this and other projects she worked on took a toll
on her mentally and physically. She noted that she first became aware of her claimed condition
and its relation to her federal employment on April 21, 2016. Appellant stopped work on
April 21, 2016.
Appellant submitted an April 21, 2016 report from Dr. Eugene Y. Kwon, a Board-certified
internist, who diagnosed major depressive disorder (recurrent episode, severe) and noted that she
was placed off work from April 21 through 26, 2016. In an April 26, 2016 report, Dr. Paul J. Jaffe,
a Board-certified psychiatrist, diagnosed “occupational problems or work circumstances” and
indicated that appellant was placed off work from May 9 through 16, 2016. Appellant also
submitted an April 26, 2016 report of Ladan Alamdar, a marriage and family therapist, and an
April 29, 2016 report of Josephine Lynch, a licensed clinical social worker, which placed the
appellant off work.
In a development letter dated June 1, 2016, OWCP advised appellant of the factual and
medical evidence necessary to establish her claim and attached a questionnaire for her completion.
In a separate development letter of even date, it requested that the employing establishment provide
additional information regarding her alleged injury, including comments from a knowledgeable
supervisor regarding the accuracy of her allegations and an explanation of any areas of
disagreement. OWCP afforded both parties 30 days to respond.
In response, appellant submitted a June 28, 2016 statement in which she alleged that the
development of her claimed conditions started when she was assigned to work on two very
complicated global positioning system (GPS) projects starting in January 2016, i.e., the Raytheon
(OCX) and Sonalysts projects. She indicated that working on the two projects was time consuming
and that having to be away from her desk for ongoing meetings and going on numerous trips to
Colorado Springs, Colorado, became too much for her to handle.3 Appellant asserted that she
developed depression in the following months, which worsened when M.E. and R.L. added
assignments to appellant’s workload without regard to the fact that she was already juggling more
program issues than anybody else in her unit. She indicated that she told R.L. in April 2016 that
she was becoming stressed and that, although he told her he would reassign somebody else to one
3

Appellant indicated that her travel to Colorado Springs included taking three trips in January, March, and
April 2016, each lasting three days.

2

of her programs, he never did so. Appellant asserted that a number of aspects of the Sonalysts
project caused stress including the fact that officials related to that project bombarded her with
information to support their position on the project even though she did not have decisional
authority. She claimed that this problem was caused by M.E. who did not take any responsibility
for correcting the situation. M.E. distanced himself from the project and placed undue
responsibilities on herself and on others. Appellant asserted that she was misled about the
complexities of the Sonalysts contract when she was told that the acquisition and contingency
operations program aspects of the project were “low maintenance.” She asserted that both
programs had high visibility in that they were subject to congressional oversight and M.E. did not
provide her with adequate support. Appellant claimed that she believed that she was being set up
for failure. She indicated that she was the newest logistician in the unit with the least amount of
logistics experience yet she was assigned two difficult programs despite the fact that no other
person in her unit worked two systems. Appellant claimed that a coworker at a higher grade level
did not have to work on any similar projects. She asserted that the contingency operations program
was particularly demanding because it represented a new agency acquisition that needed its
product support element items accounted for by September 2016.
Appellant asserted that the employing establishment engaged in discriminatory practices
on the basis of race in the manner that it characterized the work experience of candidates for
promotion. She asserted that E.K. and D.Z. made stereotypical comments on the basis of race and
about the city where she lived, Compton, California, which made her uncomfortable and that
profanity was used in the workplace. Appellant claimed that the employing establishment
mishandled matters relating to telework, employee feedback surveys, allocation of travel funds,
documentation of travel expenses, and employee privacy. She believed that management retaliated
against her for not completing an employee feedback survey. Appellant claimed that in
February 2016 she asked if a coworker could provide help on her two projects , but that R.L.
opposed the idea. She asserted that in March 2016 R.L. tried to intimidate her by suggesting that
he could take away a project from an employee for poor management of that project. Appellant
asserted that management discriminated on the basis of sex and race in March 2016 with respect
to the manner in which it assigned people to oversee projects and required identification. She
claimed that in March 2013 R.L. violated chain of command protocol by failing to first contact
M.E. Appellant asserted that R.L. intentionally shamed her during a meeting in April 2016 by
referencing her failure to complete an employee feedback survey and that he unreasonably asked
her to relay messages from him to J.C., a coworker.
Appellant submitted an undated statement from J.C., who indicated that appellant was
“called out” several times for not completing an employee feedback survey. J.C. asserted that
appellant was the only person in her unit who had to work on two high visibility projects and that
she did not receive adequate support. She indicated that management allowed “profanity outburst
and conversations with racial overtones” to occur in the workplace.
Appellant also submitted additional medical evidence in support of her claim, including
reports of Dr. Jaffe.
In a June 30, 2016 statement, M.E. acknowledged that appellant was in fact working two
separate projects, but she was assigned a contractor support member to assist her with the larger
of the two projects and he did not think that the workload would be too much for her. He noted,

3

“[appellant] is a very intelligent, capable individual that has been known in the past to even ask
for more work at times when she was already significantly tasked. ” M.E. agreed that staff
members were required to travel for work and noted that, although he never asked appellant to stay
beyond working hours, he had awarded her travel compensation time on several occasions for
travel beyond duty hours. He asserted that she never told him that she needed relief from her work
projects and indicated that he provided her adequate support.
In a November 3, 2016 statement, M.E. acknowledged that an employee at a higher grade
level than appellant did not have a comparable project to work on, but he indicated that the
employee had just returned from the Middle East and management was still assessing how to best
employ him in the office. He indicated that the Sonalysts project did become slightly busier after
appellant began working on it, but he asserted that she had the skills to effectively work on the
project. M.E. acknowledged that appellant had to take three work trips during a four-month period
in 2016. He denied that she was subjected to discrimination on the basis of race or sex, or that she
was harassed in a meeting or at any other time. M.E. indicated that he could not confirm the
derogatory statements about the City of Compton alleged by appellant, but noted that when he
heard the subject discussed it was not done so in a disrespectful manner. He acknowledged that
he “hated putting [appellant] in the middle of an impasse where R.L. did not want to extend the
Sonalysts contract,” but he emphasized that he did not blame her for the fact that the contract was
not extended.
By decision dated January 11, 2017, OWCP denied appellant’s emotional condition claim
because she did not establish any compensable employment factors. It found that she had not
established her claims with respect to work duties, administrative matters, and harassment/
discrimination.
On January 7, 2018 appellant, through counsel, requested reconsideration of her claim.
Appellant submitted an additional statement from J.C. dated January 3, 2018, where she asserted
that appellant’s work duties were very demanding and that she had more responsibilities than her
similarly situated coworkers. She indicated that profanity was used in her presence in the
workplace and that she was aware of instances when private information about employees other
than she was improperly disseminated. J.C. discussed a conversation in the workplace about
bringing appellant flowers, which she felt was derogatory towards the City of Compton.
Appellant also submitted copies of disciplinary actions and additional medical evidence in
support of her claim.
By decision dated April 5, 2018, OWCP denied modification of the January 11, 2017
decision.
On April 4, 2019 appellant, through counsel, requested reconsideration of her claim. In an
April 2, 2019 statement, appellant again indicated that she was overworked at the employing
establishment and had a nervous breakdown in early-2016. She submitted a number of
administrative documents relating to position openings, disciplinary actions, requests for
reasonable accommodation of medical conditions, and a lawsuit she filed against the Kaiser
Foundation Health Plan, as well as e-mails regarding her applications for jobs.

4

Appellant also submitted additional medical evidence in support of her claim.
By decision dated November 8, 2019, OWCP denied modification of the April 5, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applic able time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 6
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition. 7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. 8 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position. 9
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or

4

Supra note 2.

5

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

6

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
7

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
8

Lillian Cutler, 28 ECAB 125 (1976).

9

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

5

adversely affected by employment factors. 10 This burden includes the submission of a detailed
description of the employment factors or conditions, which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors. 11
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding, which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship, and which working conditions are not deemed factors of
employment and may not be considered. 12 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates th at factor. When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, it must base its decision on an analysis of the medical evidence. 13
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that she sustained an emotional condition due to various incidents and
conditions at her place of work. Therefore, the Board must initially review whether these alleged
incidents and conditions are covered employment factors under the terms of FECA. 14 The Board
notes that some of appellant’s claims relate to her regular or specially assigned duties under Lillian
Cutler.15 In addition, appellant claimed that management committed error and abuse with respect
to various administrative/personnel matters. She also claimed that managers and coworkers
subjected her to harassment and discrimination.
The Board finds that appellant has established employment factors with respect to her
allegation of overwork. Appellant has established that she was assigned and worked on two GPS
acquisition and management projects starting in January 2016, i.e., the Raytheon (OCX) and
Sonalysts projects. Appellant’s immediate supervisor, M.E., acknowledged appellant’s work on
the projects and the complexity of the work by noting that appellant was assigned a contractor
support member to assist her with the larger of the two projects. M.E. noted that appellant took
on extra responsibility “at times when [appellant] was already significantly tasked.” The evidence
of record reflects that the projects required coordination of tasks with coworkers and involved
work travel, including three work trips that occurred within a four-month period in 2016.

10

B.S., Docket No. 19-0378 (issued July 10, 2019); Pamela R. Rice, 38 ECAB 838, 841 (1987).

11

P.B., Docket No. 17-1912 (issued December 28, 2018); Effie O. Morris, 44 ECAB 470, 473-74 (1993).

12

See O.G., Docket No. 18-0359 (issued August 7, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

13

Id.

14

Y.W., Docket No. 19-1877 (issued April 30, 2020); Dennis J. Balogh, 52 ECAB 232 (2001).

15

See supra note 8.

6

With respect to administrative or personnel matters, appellant claimed that management
officials mishandled matters relating to training, telework, employee feedback surveys, allocation
of travel funds, documentation of travel expenses, and employee privacy. She claimed that
supervisors mishandled work assignments and did not provide her adequate support when she
encountered difficulties at work. The Board has held that administrative and personnel matters,
although generally related to the employee’s employment, are administrative functions of the
employer rather than the regular or specially assigned work duties of the employee and are not
covered under FECA. 16 However, the Board has also held that, where the evidence establishes
error or abuse on the part of the employing establishment in what would otherwise be an
administrative matter, coverage will be afforded. 17 In determining whether the employing
establishment has erred or acted abusively, the Board will examine the factual evidence of record
to determine whether the employing establishment acted reasonably. 18
The Board finds that appellant has not submitted sufficient evidence to establish the abovenoted claims about administrative/personnel matters. Appellant submitted documents that
concerned some of these administrative/personnel matters, but they did not show that the
employing establishment committed error or abuse with respect to these matters. There is no
indication that she obtained a final determination from an administrative body showing that the
employing establishment committed error or abuse. 19
Although appellant expressed
dissatisfaction with the actions of several superiors, the Board has held that mere dislike or
disagreement with certain supervisory actions will not be compensable absent error or abuse on
the part of the supervisor.20 She has not substantiated error or abuse committed by the employing
establishment in the above-noted matters and, therefore, she has not established a compensable
employment factor with respect to administrative or personnel matters.
Appellant also alleged harassment and discrimination by managers and coworker. She
asserted that she was discriminated against with respect to promotions and that discriminatory,
stereotypical, and profane comments were made in the workplace. Appellant claimed that
management embarrassed her in meetings and retaliated against her for not completing an
employee feedback survey. She asserted that M.E. set her up for failure by overloading her with
work. Appellant claimed that M.E. purposefully placed her “in the middle” of a stressful situation
with another manager, R.L. She also asserted that R.L. tried to intimidate her by suggesting that
he could take away a project from an employee for poor management of that project and tha t he
unreasonably asked her to relay messages from him to J.C., a coworker. To the extent that disputes
and incidents alleged as constituting harassment are established as occurring and arising from an
employee’s performance of his or her regular duties, these could constitute employment factors. 21
16

T.L., Docket No. 18-0100 (issued June 20, 2019); Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen,
41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
17

M.S., Docket No. 19-1589 (issued October 7, 2020); William H. Fortner, 49 ECAB 324 (1998).

18

J.W., Docket No. 17-0999 (issued September 4, 2018); Ruth S. Johnson, 46 ECAB 237 (1994).

19

See M.R., Docket No. 18-0304 (issued November 13, 2018).

20

T.C., Docket No. 16-0755 (issued December 13, 2016).

21

D.B., Docket No. 18-1025 (issued January 23, 2019); David W. Shirey, 42 ECAB 783, 795-96 (1991).

7

The Board has held that unfounded perceptions of harassment do not constitute an employment
factor.22 Mere perceptions are not compensable under FECA and harassment can constitute a
factor of employment if it is shown that the incidents constituting the claimed harassment actually
occurred.23
Appellant, however, did not submit sufficient corroborative evidence in support of her
allegations regarding harassment and discrimination. Although she submitted several witness
statements from a coworker, J.C., who asserted that she was subjected to harassing/discriminatory
actions, these statements were unspecific and vague to establish appellant’s claims. For example,
J.C. indicated that appellant was “called out” several times for not completing an employee
feedback survey and that management allowed profane and derogatory statements to occur in the
workplace. However, J.C. did not provide any detailed description of specific instances of such
conduct that occurred in appellant’s presence.24 Therefore, appellant has not established a
compensable employment factor with respect to the claimed harassment and discrimination.
In the present case, appellant has established compensable employment factors with respect
to overwork relating to two projects she worked on beginning in 2016. However, her burden of
proof is not discharged by the fact that she has established employment factors, which may give rise
to a compensable disability under FECA. To establish appellant’s occupational disease claim for an
emotional condition, she must also submit rationalized medical evidence establishing that she has an
emotional or psychiatric disorder, and that such disorder is causally related to an accepted
compensable employment factor. 25
As appellant has established compensable factors of employment, the case must be remanded
for an evaluation of the medical evidence with regard to the issue of causal relationship. 26 After
this and other such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

22

See F.K., Docket No. 17-0179 (issued July 11, 2017).

23

See id.

24

See B.S., supra note 10. J.C. discussed a conversation in the workplace about bringing appellant flowers, which
she felt was derogatory towards the city of Compton. However, J.C. only provided a vague description of the
conversation and appellant was not present when it occurred.
25

See supra notes 7 and 13.

26

See M.D., Docket No. 15-1796 (issued September 7, 2016).

8

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision.
Issued: November 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

